DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                              ICE LEGAL, P.A.,
                                 Appellant,

                                     v.

    NATIONSTAR MORTGAGE LLC, MALLORY CHERON a/k/a
 CHERON MALLORY, CHRISMENE ST. LOUIS CHERON, CARMEL
  FINANCIAL CORPORATION, INC., THE GREENS AT CAROLINA
HOMEOWNERS ASSOCIATION, INC., and CAROLINA MAINTENANCE
                  ASSOCIATION, INC.,
                      Appellees.

                               No. 4D18-2047

                            [February 27, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE 17-7455.

   Max Utzschneider of Ice Appellate, Lake Worth, for appellant.

   No brief filed for appellees.

PER CURIAM.

    Ice Legal, P.A. appeals a $1,000 sanction imposed against it for
litigation misconduct. We reverse the sanction because the order to show
cause setting a hearing on the sanction was directed to an individual
attorney, not to Ice Legal, P.A. The order indicated that copies were
provided to the attorney and to opposing counsel, but contained no
address for service. Not properly put on notice of a potential sanction
against it, the law firm did not appear at the sanction hearing. “Florida
has consistently required notice and an opportunity to be heard before
sanctions are imposed upon counsel.” Clare v. Coleman (Parent) Holdings,
Inc., 928 So. 2d 1246, 1249 (Fla. 4th DCA 2006).

   Reversed and remanded.

GROSS, CONNER and FORST, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                              -2-